DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 12 and 13 of claim 1 currently read “a third sequential circuitry having a data input coupled to the output of the third delay stage” however examiner assumes this should read “a third sequential circuitry having a data input coupled to the output of the second delay stage”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konstadinidis et al. [Konstadinidis] (US PGPub 2011/0291630).

As to claim 1
Konstadinidis discloses an apparatus (digital voltage regulator 100, see Fig. 1) comprising: 
a delay-line (delay chain 202, see Fig. 2) including a plurality of delay stages (inverters 204a-n; see Fig. 2/stages of the delay chain; see paragraph 0033, line 11), wherein the plurality of delay stages include first (inverter 204a, see Fig. 2), second (inverter 204b, see Fig. 2), and third delay stages (inverter 204c, see Fig. 2), wherein the first delay stage includes an input and an output, wherein the input is to receive a switchable signal (signal or wavefront; see paragraph 0030, line 7), and wherein the output of the first delay stage is coupled to an input of the second delay stage (see Fig. 2), and wherein the third delay stage is coupled to an output of the second delay stage (see Fig. 2); 
a first sequential circuitry (flip-flop 208a, see Fig. 2) having a data input coupled to the input of the first delay stage (see Fig. 2); 

a third sequential circuitry (flip-flop 208c, see Fig. 2) having a data input coupled to an output of the third delay stage (see Fig. 2); 
a multiplexer (comparator 112, see Fig. 4) coupled to the data inputs of the first, second, and third delay stages (see Figs. 2 and 4); and 
a circuitry (voltage reference circuit 108, see Fig. 5) to receive outputs of the first, second, and third sequential circuitries (see Figs. 2 and 5), and to generate a select signal (voltage reference signal 114, see Fig. 5) for the multiplexer (see Figs. 4 and 5). As to claim 2
Konstadinidis discloses the apparatus of claim 1 comprises a clock line (CLK; see Fig. 2) coupled to the first, second, and third sequential circuitries (see Fig. 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstadinidis et al. [Konstadinidis] (US PGPub 2011/0291630) in view of Humphrey et al. [Humphrey] (US PGPub 2012/0307528).
As to claim 3
Konstadinidis discloses the apparatus of claim 1, wherein the switchable signal is to control on and off behavior of high-side and low-side switches (see paragraph 0027, lines 9-18); however, Konstadinidis fails to specifically disclose behavior of a DC-DC converter. 
Humphrey discloses a switchable signal (switching signal VG_1; see Fig. 2) controlling switches (switches Q1-Q4, see Fig. 3) of a DC-DC converter (power converter (1) 52; see Fig. 1/power converter 100, see Fig. 3) (see paragraph 0023, lines 1-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konstadinidis’ invention with Humphrey’s in As to claim 4
Humphrey discloses the apparatus of claim 3, wherein the DC-DC converter is a first DC-DC converter (power converter (1) 52; see Fig. 1/power converter 100, see Fig. 3), wherein the switchable signal is a first switchable signal (switching signal VG_1; see Fig. 2), and wherein an output of the multiplexer is a second switchable signal (switching signal VG_2; see Fig. 2) for a second DC-DC converter (power converter (2) 52; see Fig. 1/power converter 100, see Fig. 3). As to claim 5
Konstadinidis and Humphrey disclose the apparatus of claim 4, wherein the second switchable signal is offset in time relative to the first switchable signal (see Konstadinidis paragraph 0031, lines 1-13 and paragraph 0040, lines 3-12). As to claim 6
Humphrey discloses the apparatus of claim 4 comprises: 
a first inductor (output inductors L1; see paragraph 0013, line 10 and Fig. 3) coupled to an output of the first DC-DC converter (see Fig. 3); and 
a second inductor (output inductors L1; see paragraph 0013, line 10 and Fig. 3) coupled to an output of the second DC-DC converter, wherein the first and second . 

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey et al. [Humphrey] (US PGPub 2012/0307528) in view of Konstadinidis et al. [Konstadinidis] (US PGPub 2011/0291630).

As to claim 12
Humphrey discloses an apparatus (power supply system 50, see Fig. 2) comprising: 
an input power supply rail (input voltage (not shown); see paragraph 0007, lines 11-12); 
an output power supply rail (output voltage Vout, see Fig. 1); 
a first DC-DC converter (power converter (1) 52; see Fig. 1/power converter 100, see Fig. 3) coupled to the input power supply rail and a first inductor (output inductors L1; see paragraph 0013, line 10 and Fig. 3), wherein the first DC-DC converter is to receive a first switchable signal (switching signal VG_1; see Fig. 2), and wherein the first inductor is coupled to the output power supply rail (see Fig. 3); 
a second DC-DC converter (power converter (2) 52; see Fig. 1/power converter 100, see Fig. 3) coupled to the input power supply rail and a second inductor (output inductors L1; see paragraph 0013, line 10 and Fig. 3), wherein the second DC-DC converter is to receive a second switchable signal (switching signal VG_2; see Fig. 2), wherein the second inductor is coupled to the output power supply rail (see Fig. 3); 

circuitry and logic (gate controller 56, see Fig. 1) to generate the switchable signals (see paragraph 0015, lines 1-3).
Though Humphrey discloses generating switchable signals for each DC-DC converter; Humphrey fails to specifically disclose the circuitry and logic determining the period of the first switching signal, and determining a first offset and a second offset for the second and third switchable signals according to the period of the first switchable signal.
Konstadinidis discloses an apparatus comprising:
circuitry and logic (digital voltage regulator 100, see Fig. 1) to determine a period of a first switching signal (wavefront; see paragraph 0031, line 3), and to determine first offset and second offset for second and third switchable signals according to the period of the first switchable signal (see paragraph 0031, lines 1-13 and paragraph 0040, lines 3-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Humphrey’s invention with Konstadinidis’ in order to sample supply voltage of the power supply system 50 during a clock cycle (see Konstadinidis paragraph 0005, lines 3-5), since doing so would permit adjustment of voltage signals based on a plurality of droop signal values received over time (see As to claim 13
Konstadinidis discloses the apparatus of claim 12, wherein circuitry and logic includes: 
a delay-line (delay chain 202, see Fig. 2) including a plurality of delay stages (inverters 204a-n; see Fig. 2/stages of the delay chain; see paragraph 0033, line 11), wherein the plurality of delay stages include first (inverter 204a, see Fig. 2), second (inverter 204b, see Fig. 2), and third delay stages (inverter 204c, see Fig. 2), wherein the first delay stage includes an input and an output, wherein the input is to receive the first switchable signal (signal or wavefront; see paragraph 0030, line 7), and wherein the output of the first delay stage is coupled to an input of the second delay stage (see Fig. 2), and wherein the third delay stage is coupled to an output of the second delay stage (see Fig. 2). 
As to claim 14
Konstadinidis discloses the apparatus of claim 13, wherein the circuitry and logic includes: 
a first sequential circuitry (flip-flop 208a, see Fig. 2) having a data input coupled to the input of the first delay stage (see Fig. 2); 
a second sequential circuitry (flip-flop 208b, see Fig. 2) having a data input coupled to the output of the first delay stage (see Fig. 2); and 


As to claim 15
Konstadinidis discloses the apparatus of claim 14, wherein the circuitry and logic includes a multiplexer (comparator 112, see Fig. 4) coupled to the data inputs of the first, second, and third delay stages (see Figs. 2 and 4). As to claim 16
Konstadinidis discloses the apparatus of claim 14, wherein the circuitry and logic includes circuitry (voltage reference circuit 108, see Fig. 5) to receive outputs of the first, second, and third sequential circuitries (see Figs. 2 and 5), and to generate a select signal (voltage reference signal 114, see Fig. 5) for the multiplexer (see Figs. 4 and 5). As to claim 17
Humphrey discloses a system comprising: 
a memory (not pictured); 
a processor core (power supply system 50, see Fig. 2) coupled to the memory, wherein the processor core includes: 
an input power supply rail (input voltage (not shown); see paragraph 0007, lines 11-12); 
an output power supply rail (output voltage Vout, see Fig. 1); 

a second DC-DC converter (power converter (2) 52; see Fig. 1/power converter 100, see Fig. 3) coupled to the input power supply rail and a second inductor (output inductors L1; see paragraph 0013, line 10 and Fig. 3), wherein the second DC-DC converter is to receive a second switchable signal (switching signal VG_2; see Fig. 2), wherein the second inductor is coupled to the output power supply rail (see Fig. 3); 
a third DC-DC converter (power converter (3) 52; see Fig. 1/power converter 100, see Fig. 3) coupled to the input power supply rail and a third inductor (output inductors L1; see paragraph 0013, line 10 and Fig. 3), wherein the third DC-DC converter is to receive a third switchable signal (switching signal VG_3; see Fig. 2), wherein the third inductor is coupled to the output power supply rail (see Fig. 3); 
circuitry and logic (gate controller 56, see Fig. 1) to generate the switchable signals (see paragraph 0015, lines 1-3); and
a wireless interface to allow the processor core to communicate with another device (see paragraph 0006, lines 9-12). 
Though Humphrey discloses generating switchable signals for each DC-DC converter; Humphrey fails to specifically disclose the circuitry and logic determining the period of the first switching signal, and determining a first offset and a second offset for 
Konstadinidis discloses a system comprising:
circuitry and logic (digital voltage regulator 100, see Fig. 1) to determine a period of a first switching signal (wavefront; see paragraph 0031, line 3), and to determine first offset and second offset for second and third switchable signals according to the period of the first switchable signal (see paragraph 0031, lines 1-13 and paragraph 0040, lines 3-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Humphrey’s invention with Konstadinidis’ in order to sample supply voltage of the power supply system 50 during a clock cycle (see Konstadinidis paragraph 0005, lines 3-5), since doing so would permit adjustment of voltage signals based on a plurality of droop signal values received over time (see Konstadinidis paragraph 0005, lines 16-18).As to claim 18
Konstadinidis discloses the system of claim 17, wherein circuitry and logic includes: 
a delay-line (delay chain 202, see Fig. 2) including a plurality of delay stages (inverters 204a-n; see Fig. 2/stages of the delay chain; see paragraph 0033, line 11), wherein the plurality of delay stages include first (inverter 204a, see Fig. 2), second (inverter 204b, see Fig. 2), and third delay stages (inverter 204c, see Fig. 2), wherein the first delay stage includes an input and an output, wherein the input is to receive the As to claim 19
Konstadinidis discloses the system of claim 18, wherein the circuitry and logic includes: 
a first sequential circuitry (flip-flop 208a, see Fig. 2) having a data input coupled to the input of the first delay stage (see Fig. 2); 
a second sequential circuitry (flip-flop 208b, see Fig. 2) having a data input coupled to the output of the first delay stage (see Fig. 2); and 
a third sequential circuitry (flip-flop 208c, see Fig. 2) having a data input coupled to an output of the third delay stage (see Fig. 2). As to claim 20
Konstadinidis discloses the system of claim 19, wherein the circuitry and logic includes a multiplexer (comparator 112, see Fig. 4) coupled to the data inputs of the first, second, and third delay stages (see Figs. 2 and 4), and wherein the circuitry and logic includes circuitry (voltage reference circuit 108, see Fig. 5) to receive outputs of the first, second, and third sequential circuitries (see Figs. 2 and 5), and to generate a select signal (voltage reference signal 114, see Fig. 5) for the multiplexer (see Figs. 4 and 5).

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to specifically exhibit language presented in dependent claim 7. More specifically, prior art fails to specifically teach 
the second flip-flop having a clock input coupled to an inverse of the input of the individual delay stage; 
a combinational logic coupled to outputs of the first and second flip-flops; and 
a third flip-flop coupled to an output of a last inverter of the plurality of series coupled inverters. Accordingly claim 7 and the claims that depend upon it are allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael J Brown/
Primary Examiner, Art Unit 2115